8. Organic production and labelling of organic products (vote)
- Following the vote on Amendment 111:
(IT) Mr President, ladies and gentlemen, in accordance with Rule 155, since Amendment 167 tabled by my group is reproduced in full in Amendment 171 by the Socialist Group in the European Parliament, and since I believe it is important to bring together the largest possible number of votes in order to eliminate accidental contamination of organic produce by GMOs, on behalf of my group I would like to withdraw our amendment if we can co-sign Amendment 171 by the Socialist Group.
(The Socialist Group in the European Parliament agreed to the inclusion of the Union for Europe of the Nations Group's Amendment 167 in its Amendment 171)
- Before the final vote:
rapporteur. - (FR) Mr President, on the basis of Rule 53 of the Rules of Procedure, I would ask that the report be referred back to the committee.
Indeed, Amendment 1, which requests a double legal basis - that is to say, Articles 37 and 95 - had extremely broad support in this House, being adopted by 585 votes. Now, the Commissioner replied yesterday that she did not accept this amendment. I therefore think that we must go further in negotiations with the Commission, while retaining the report - which, I am very pleased to say, is constructive - in its present form. We must go further, however, and I therefore ask that the report be referred back to the committee.
(Applause)
(Parliament decided to refer the report back to the competent committee)